Case: 14-10884   Date Filed: 12/02/2014   Page: 1 of 3


                                                       [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-10884
                     ________________________

                  D.C. Docket No. 2:11-cv-00297-WCO



WASTECARE CORPORATION,

                                            Plaintiff - Appellee,

versus

ROBERT M. WARD,

                                             Interested Party - Appellant,

SHREDDERHOTLINE.COM CO., et al.,

                                             Defendants - Counter Claimants
                                             Third Party Defendants,

MATTHEW KENNEDY,

                                             Cross Defendant.


                     ________________________

                           No. 14-10885
                     ________________________

                 D.C. Docket No. 2:11-cv-00297-WCO
                Case: 14-10884       Date Filed: 12/02/2014       Page: 2 of 3



WASTECARE CORPORATION,

                                                          Plaintiff - Counter Defendant -
                                                          Appellee,

versus

SHREDDERHOTLINE.COM CO.,
DAN SCOTT BURDA,

                                                         Defendants - Counter Claimants -
                                                         Third Party Plaintiffs -Appellants,

R/D COMPUTER SALES AND SERVICES LTD,
d.b.a. Connecting Point,

                                                          Defendant - Third Party
                                                          Defendant,

MATTHEW KENNEDY,

                                                          Cross Defendant.

                               ________________________

                     Appeals from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                    (December 2, 2014)

Before WILSON and ROSENBAUM, Circuit Judges, and HUCK, * District Judge.

PER CURIAM:




         *
         Honorable Paul C. Huck, United States District Judge for the Southern District of
Florida, sitting by designation.
                                                2
              Case: 14-10884      Date Filed: 12/02/2014    Page: 3 of 3


      This case came before the Court for oral argument. The appeal presented

the following issues:

             (1)    Whether the trial court erred in failing to instruct
                    the jury or otherwise consider a “nominative fair
                    use” defense to WasteCare’s cyberpiracy claim;

             (2)    Whether the trial court erred in failing to instruct
                    the jury or otherwise consider the “sight sound
                    meaning” test as part of WasteCare’s claim for
                    cyberpiracy;

             (3)    Whether the jury unreasonably found that
                    WasteCare’s trademark was distinctive;

             (4)    Whether sufficient evidence existed to support the
                    jury’s finding that the Infringing Domain Names
                    were “identical or confusingly similar” to
                    WasteCare’s trademark;

             (5)    Whether the district court abused its discretion by
                    awarding WasteCare maximum statutory damages
                    under the Anticybersquatting Consumer Protection
                    Act; and

             (6)    Whether the district court abused its discretion in
                    imposing sanctions against Shredderhotline.com,
                    Dan Burda, and Robert Ward.

After carefully considering the law, the record, the parties’ briefs, and oral

argument, we find no reversible error.

   AFFIRMED.




                                           3